Title: To John Adams from Bernard Hubley, Jr., 9 April 1801
From: Hubley, Bernard, Jr.
To: Adams, John



Respected Sir
Pennsyla. Northumberland April 9th. 1801

The Affectionate Attachment, I ever had for you, has induced me, to take a liberty, which I pray, may meet your abrobation;—My Dear Wife, was safely delivered of a Son, on Sunday, the Twenty fifth January last; on Sunday last, Fifth April, (being Easter day) he was Babtized, and Named John Adams, he is a fine Babe; should Providence permit him to live, to become a Man; the Wish and Prayers of his Parents, are, that as he increases in Statue and Years, he may also increase in Wisdom, and Virtue, to Model after the Character, whose Name, he has the honor to have.—
I am with every sentiment of Esteem / Respected Sir / Your Most obdt. / & / Most Huml. Servt.

Ber. Hubley Jur.